Emery, J.
The trustee claims that a seaman’s wages, though earned in the coasting trade, are not attachable by trustee process, and cites the opinion of Judge Benedict, in McCarty v. Steamer New Bedford, 4 Fed. Rep. The contrary has been expressly held in Massachusetts. Eddy v. O’Hara, 132 Mass. 56; Whitt v. Dunn, 134 Mass. 271.
*197The reasons given by Judge Benedict, however, do not apply hero. In this case the owners had paid the wages to the seaman’s own attorney, who was impliedly authorized by the seaman to receive it. There was no longer any claim against the vessel, nor the owners, nor the master. The money was not paid into court. The attorney did not hold it as an officer of the court, but as the agent of his client. His being a proctor in an admiralty court, imposed on him certain duties to that court, but did not free him from any obligations to his client, or his client’s creditors. The defendant had in effect collected his wages, and intrusted and deposited the money with his attorney. We think it was then liable to attachment. Staples v. Staples, 4 Maine, 532.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Libbet and Haskell, JJ., concurred.